Judgment, in so far as appealed from, reversed on the law and the facts, and judgment directed in favor of appellants, with costs. Inconsistent findings reversed and new findings will be made in accordance herewith. In our opinion the death of the insured was’caused by an accidental event; it was not the result of such an assault as is contemplated by the policy, and there was a waiver of the formal proofs of loss required by the policy. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur. Settle order on notice.